Order unanimously affirmed on the facts and on the law, with $20 costs and disbursements to respondent. It is evident from the commitments as contained in the record that a fine was imposed on the sentence in each of the 87 traffic violations. Therefore, the question as to whether the jail sentences were to run concurrently or consecutively does not arise, since the direction for confinement in each instance was merely the alternative for a failure to comply with the payment of a fine. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ. [13 Misc 2d 770.]